DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-20 were added by preliminary amendment filed 01/20/2022.  Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 



Specification
The disclosure is objected to because of the following informalities: 
Specification paragraph [0036] should be amended to correct the typographical error that was corrected in Application No. 16/054,018’s Notice of Allowance mailed 08/17/2021.  The following amendment is suggested:

[0036] The method 200 often beings by generating 202 a local snapshot of production data. Production data may include data including logs or the like, an application, an .

Appropriate correction is required.

Internet Communications Authorization Form
	The examiner encourages Applicant to file a Form PTO/SB/439 (Internet Communications Authorization) in this application, as was filed in the parent Application No. 16/054,018, on 08/10/2021.  The authorization Applicant provided in that application does not carry forward to the present application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 11,194,670. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader than the claims of the reference patent.  Claims 1 of each are representative and appear below.

USPN 11,194,670 – Claim 1
Application No. 17/517,178 – Claim 1
A method for synthesizing a cloud snapshot, the method comprising: 

generating a snapshot of production data and storing the snapshot on a storage device; 

converting the snapshot to a raw disk image; 

transferring the raw disk image to cloud storage, wherein the raw disk image is stored in the cloud storage as an object; 

hydrating the object to a block device in the cloud; 

creating a snapshot from the hydrated object to create a cloud snapshot, wherein the cloud snapshot corresponds to the snapshot on the storage device; and 

generating a second cloud snapshot that corresponds to a second generated snapshot on the storage device by applying a snapdiff object that is generated to include differences between the second snapshot on the storage device and the snapshot on the storage device, 

wherein the cloud snapshot and the second cloud snapshot are configured for attachment to a compute instance without further conversion or data modification.
A method for synthesizing a cloud snapshot, the method comprising: 

receiving a backup from a production site at a cloud data protection system that includes cloud storage; 








hydrating the backup to a device in the cloud storage; and 

performing a snapshot of the hydrated device to create a cloud snapshot that corresponds to a snapshot at the production site, 











wherein the cloud snapshot is configured for attachment to a compute instance.



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	The examiner notes at the outset that this continuation application’s claims use several phrases that are not supported by the original specification, and appear to be beyond mere synonyms for supported terminology.  The examiner suggests overcoming these rejections by amending the claims to use supported terminology as found in parent Application No. 16/054,018.
	These phrases are “differential backup”, “cloud data protection system”, and “production site”.  The examiner has reviewed the application as filed and cannot identify support for these phrases or similar concepts.  For purposes of examination, prior art will be applied to the claims as best understood by the examiner in light of these rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over:
(i) Chakankar et al. (US 2019/0065322, cited in the IDS filed 12/23/2021, hereinafter “Chakankar”) in view of 
(ii) Labovich et al. (USPN 10,931,750, cited in the IDS filed 12/23/2021, hereinafter “Labovich”).

	Regarding claim 1, Chakankar teaches
A method for synthesizing a cloud snapshot, the method comprising: 
receiving a backup from a production site at a cloud data protection system that includes cloud storage, the backup corresponding to a snapshot at the production site [Chakankar, ¶ 0046, backup or transaction log file segment (a sequence of transactions made to a database, corresponding to “stored as an object”) sent to another storage system, such as secondary storage system 112].

Chakankar does not explicitly teach hydrating the backup to a device in the cloud storage; and performing a snapshot of the hydrated device to create a cloud snapshot that corresponds to a snapshot at the production site, wherein the cloud snapshot is configured for attachment to a compute instance.

	However, Labovich teaches
hydrating the backup to a device in the cloud storage [Labovich, 7:41-52, hydrating instances from machine images]; and 
performing a snapshot of the hydrated device to create a cloud snapshot that corresponds to a snapshot at the production site, wherein the cloud snapshot is configured for attachment to a compute instance [Labovich, 7:57-61, pools of source volumes (hydrated objects) can be created from the same snapshot to support new volume replicas, and then new user volumes can be created from the source volumes].

Chakankar and Labovich are analogous prior art because they are in the same field of endeavor, cloud snapshot management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Chakankar with the object storage hydration techniques of Labovich to drastically improve the time required to implement a cloud snapshot.  See Labovich, 3:8-15 and 6:49-57.

	Regarding claim 2, the combination of Chakankar and Labovich teaches the method of claim 1, further comprising receiving a differential backup at the cloud data protection system storing the differential backup with the backup received from the production site, wherein the differential backup corresponds to a second snapshot at the production site [Chankankar, ¶ 0046, a backup (full or incremental) includes the data associated with a database at a particular moment in time; ¶ 0049, the transaction log file segment may be received as part of a backup or the transaction log file segment may be separately received from primary system].

Regarding claim 3, the combination of Chakankar and Labovich teaches the method of claim 2, further comprising hydrating the backup and the differential backup to a second device [Labovich, 7:11-19, due to the use of incremental snapshots, when the subsequent snapshots are taken from the same volume, only the blocks that have changed since the first snapshot need to be copied to the object storage servers].

Regarding claim 4, the combination of Chakankar and Labovich teaches the method of claim 3, further comprising performing a snapshot of the hydrated second device to create a second cloud snapshot that corresponds to the second snapshot at the production site, wherein the second cloud snapshot is configured for attachment to a compute instance [Labovich, 7:21-23, snapshots from subsequent time points can be combined together or with the initial snapshot to reconstruct the entire volume at any individual subsequent point in time; 7:48-52, source volumes can also be stored using block storage, and may be built using snapshots from the object storage servers].

Regarding claim 8, the combination of Chakankar and Labovich teaches the method of claim 3, further comprising hydrating the second device from the backup and then applying changes in the differential backup to the second device [Labovich, 7:21-23, snapshots from subsequent time points can be combined together or with the initial snapshot to reconstruct the entire volume at any individual subsequent point in time; 7:48-52, source volumes can also be stored using block storage, and may be built using snapshots from the object storage servers].

Regarding claim 9, the combination of Chakankar and Labovich teaches the method of claim 1, 
wherein the backup is received as an object [Chakankar, ¶ 0046, backup or transaction log file segment (a sequence of transactions made to a database, corresponding to “stored as an object”) sent to another storage system, such as secondary storage system 112], 
further comprising importing the object to a block device [Labovich, 7:41-52, hydrating instances from machine images].

Regarding claim 10, the combination of Chakankar and Labovich teaches the method of claim 1, further comprising generating a metadata file, wherein the metadata file includes changes between snapshots and wherein the metadata file identifies locations and sizes of changes between snapshots [Chankankar, ¶ 0046, a backup (full or incremental) includes the data associated with a database at a particular moment in time; ¶ 0049, the transaction log file segment may be received as part of a backup or the transaction log file segment may be separately received from primary system].

	Claims 11-14 and 18-20 recite limitations corresponding to claims 1-4 and 8-10, respectively, and are rejected for the same reasons discussed above.

Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over:
(i) Chakankar in view of 
(ii) Labovich, and further in view of  
(iii) Ramu et al. (US 2017/0337109, cited in the IDS filed 12/23/2021, hereinafter “Ramu”).

Regarding claim 5, the combination of Chakankar and Labovich teaches the method of claim 1, but does not explicitly teach further comprising compressing and/or encrypting the snapshot before transferring the snapshot to the cloud storage.

However, Ramu teaches 
further comprising compressing and/or encrypting the snapshot before transferring the snapshot to the cloud storage [Ramu, ¶ 0022, if data is ingested in the snapshot pool, it is moved to the de-duplication pool where it is compressed and de-duplicated.  Compression is a form of encryption].

Chakankar, Labovich, and Ramu are analogous prior art because they are in the same field of endeavor, cloud snapshot management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chakankar and Labovich with the storage compression techniques of Ramu to improve data security and reduce storage requirements, as is well known in the art for uses of data compression.  

Regarding claim 6, the combination of Chakankar, Labovich, and Ramu teaches the method according to claim 1, wherein the backup received at the cloud data protection system comprises a raw disk image [Ramu, ¶ 0022, if data is ingested in the snapshot pool, it is moved to the de-duplication pool where it is compressed and de-duplicated.  Compression is a form of encryption].

Regarding claim 7, the combination of Chakankar, Labovich, and Ramu teaches the method according to claim 6, further comprising converting the backup to the raw disk image for transmission to the cloud data protection system [Ramu, ¶ 0022, if data is ingested in the snapshot pool, it is moved to the de-duplication pool where it is compressed and de-duplicated.  Compression is a form of encryption].

	Claims 15-17 recite limitations corresponding to claims 5-7, respectively, and are rejected for the same reasons discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        09/05/2022